DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.
 
Response to Amendment

The amendment filed 11 August 2022 is entered.  Claims 1, 3-6 and 9-14 are currently pending in the application.  The rejections of record from the office action dated 13 May 2022 not repeated herein have been withdrawn.

Claim Objections

Claim 1 is objected to because of the following informalities:  Given that “a composition” (line 10) is recited after “the composition” (line 5) with respect to layer (1), it is suggested that the paragraph reciting “a composition” (paragraph 4) be moved ahead of the paragraph reciting “the composition” (paragraph 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "acrylic-like" in line 12, renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Claims 3-6 and 9-14 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (Machine Translation of JP 2007098900), Tojo et al. (US 4,764,562), and Endo et al. (WO 2015/122415 A1).
Regarding claims 1, 3-4 and 9-12, Takashima discloses a laminate having a first layer and a second layer adhered through vulcanization, wherein the first layer may comprise a fluororubber (i.e. layer (4)) and the second layer may comprise ethylene-alpha-olefin-diene copolymer rubber comprising 30-90 mass% ethylene, 10-70 mass% alpha-olefin unit and 15 mass% or less non-conjugated diene unit, and may specifically be ethylene-propylene-5-vinyl-2-norbornene, wherein the rubber may be vulcanized (crosslinked) with an organic peroxide in an amount of 0.01 to 30 parts by weight per 100 parts rubber (i.e. layer (1), layer (1) and (4) in direct contact; structural unit derived form 5-vinyl-2-norbornene; organic peroxide; overlapping 0.1 parts by mass to 5 parts by mass) ([0001], [0018]-[0032], [0058]-[0062], [0064], [0077]), wherein the laminate may be used in a turbocharger hose (hose; automobile; turbocharger hose) ([0082]-[0092]).
It would have been obvious to one of ordinary skill in the art to choose any of the materials disclosed for the layers including those claimed and thereby arrive at the claimed invention.
Takashima does not disclose that the layer (1) contains 0.2 parts by mass or more or 0.2 to 10 parts by mass of an onium salt with respect to 100 parts by mass of the copolymer and 7 parts by mass or more or 7 parts by mass to 100 parts by mass of an inorganic compound containing oxygen and a Group 2 or 13 element with respect to 100 parts by mass of the copolymer and wherein the inorganic compound is an oxide or hydrotalcite.
Tojo discloses using magnesium oxide as a vulcanizer at an amount of 3-15 parts and using an onium salt as a vulcanizing aid for an ethylene-alpha-olefin-non-conjugated diene copolymer rubber (C6/L1-15, C7/L1-30).
Takashima and Tojo are analogous art because they both teach about vulcanizing an ethylene-alpha-olefin-non-conjugated diene copolymer.  It would have been obvious to one of ordinary skill in the art to use the magnesium oxide vulcanizer and onium salt vulcanizing aid of Tojo in the hose of Takashima because it is well known in the art to do so and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
It would have been obvious to one of ordinary skill in the art to adjust the amount of onium salt depending on the amount of aiding of vulcanization desired and would thereby arrive at the claimed amount.
Takashima does not disclose that the B value is 1.20 or more.
Endo discloses an ethylene-alpha-olefin-non-conjugated diene copolymer having low permanent compression strain at low temperatures, good balance of elasticity at low temp and tensile strength at normal temp, having the claimed B-value (abstract).
 Takashima and Endo are analogous art because they both teach about ethylene-alpha-olefin-non-conjugated diene copolymers.  It would have been obvious to one of ordinary skill in the art to use the copolymer of Endo in the hose of modified Takashima to provide a hose with the advantage of having low permanent compression strain at low temperatures, good balance of elasticity at low temp and tensile strength at normal temp.
Regarding claim 5, given that layer (3) is not required, it is the examiner’s position that modified Takashima meets the limitations of claim 5.
Regarding claim 6, modified Takashima teaches ethylene-alpha-olefin-diene copolymer rubber comprising 30-90 mass% ethylene, 10-70 mass% alpha-olefin unit and 15 mass% or less non-conjugated diene unit (i.e. overlapping requirements (I) and (II)) ([0058]).  While there is no specific disclosure of the intrinsic viscosity, given that the copolymer is identical to that claimed and has an identical B value, it is the examiner’s position that it will intrinsically have the claimed intrinsic viscosity.  Alternatively, it would have been obvious to adjust the intrinsic viscosity to the claimed range depending on the desired processability. 
Regarding claim 13, Takashima discloses that ethylene-alpha-olefin-diene copolymer rubber layer may comprise carbon black (Takashima [0067]).
	Regarding claims 13-14, Takashima does not disclose a specific amount of carbon black.
Tojo discloses that carbon black may be used as a reinforcing agent in an amount of up to 300 parts with respect to 100 parts rubber (i.e. overlapping 10 parts by mass to 300 parts by mass of a carbon black with respect to 100 parts by mass ethylene/α-olefin/non-conjugated polyene copolymer) (C8/L32-40).
	It would have been obvious to one of ordinary skill in the art to use the amounts of carbon black recited in Tojo or the carbon black of Tojo in the recited amounts in order to provide improved reinforcement to the laminate of Takashima.

Response to Arguments

Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
Applicant argues that the newly recited features of claim 1 provide increased adhesive strength, which is not taught by Tojo and Endo.
Applicant’s argument is unpersuasive given that organic peroxide is already taught in the rubber layer of Takahashi as set forth above. 
Applicant argues that the newly recited features of claim 1 make claim 1 commensurate in scope with the data provided in Examples 9 and 10.
However, it is noted that the assertion of unexpected results remains not commensurate in scope with the claims.  Example 9 has 100 parts VNB-EPT polymer 60 parts HAF carbon black, 5 parts zinc flower, 1 part stearic acid 4 parts NOCRAC CD and 3.4 parts DCP40C, while claim 1 broadly recites a layered product comprising a layer (1) and a layer (3) or (4), wherein layer (1) comprises ethylene/α-olefin/non-conjugated polyene copolymer having a structural unit derived form 5-vinyl-2-norbornene (VNB) and an organic peroxide and having a B value of 1.2 or more and contains 0.2 parts or more of onium salt and 7 parts of more of inorganic compound containing oxygen and an element from Group 2 or 13 being an oxide or hydrotalcite, layer (3) comprising an acrylic-type rubber and layer (4) comprising a halogen containing polymer.
Further, the result does not appear to be unexpected since Endo discloses that the polymer has low compression permanent strain at low temperatures (abstract).
Applicant argues that Takashima teaches away from using different materials in the first and second layers.
Contrary to applicant’s assertion, Takashima does not require that the first and second layers are identical in composition.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782